Title: To James Madison from Robert Gamble (Abstract), 11 June 1805
From: Gamble, Robert
To: Madison, James


11 June 1805, Richmond. “My Son Robert—intending a tour to France & England—was preparing to go to Cherbourg in a ship which has commenced loading with Tobacco part of Which Will be under his controul but as she will not get off probably for a month—He has been induced to embrace the oportunity of a Brigg. Which will sail in about 10 days for Bordeaux from Norfolk—as a prospect of quicker passage & calculating that being in France a few Weeks before the ship with the Tobacco he is interested in, arives may be useful—He wishes to avail of this chance—And thus unexpectedly hurries me into a Measure, I intended at a more convenient time to have solicited—namely some letters of introduction to Such Characters in France as you would be disposed to mention him to. He is about 23 years of age, his object that of mercantile pursuit—and probably the tour may lay the foundation of commercial arrangements useful to our own Country as well his individual advantage.
“Having united him with my other Son, under the firm of John & Robert. Gamble. Junr. he will go as belonging to that concern—But I am Guaranty for his integrity & engagements.
“At a leisure time if you will be so obliging as to favor him with some letters for England—They can through me be forwarded to London or Liverpool in three or four Weeks. But in the present exigency I am impelled to intrude on your obliging disposition, by solliciting as speedily as possible a letter or letters to some Gentlemen in France in his behalf—as the Brigg in Which he goes, will sail in about 10 days from Norfolk as before mentioned, will allow but little time to obtain numerous letters he otherwise would be able to get—and am therefore constrained thus to entreat your friendly Auspeicions. Assured that his deportment will never give you cause to regret such patronage & introduction as your goodness will induce You to favor him with. Probably too, it may be well if he had from your office a Voucher of his being a natural born American Citizen & going under the protection of our Government—of this you will be Judge & on your friendship I rely.
“Altho’ it is not calculated that he will stand in need of pecuniary aid from other sources than his own—yet accidents may occur, that a conditional provision may be prudent Lest some incident may happen of that nature—I trust it would not interfere with your official station, to permit friendship to obtain to a certain extent—if occasion requires Say three or four hundred dollars which will be thankfully remunirated either in Europe or this country as he may stipulate. I have taken the liberty to mention the Circumstance to the President of the United States—and should the publick service require—He will carefully take any letters or dispatches to paris &c Which may be committed in charge to him.
“Excuse my Dear sir the intrusion—on your time & friendship—Which the occasion induces me to make. Your obliging compliance will be thankfully remembered.”
